NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0419n.06

                                                 No. 14-3326
                                                                                                     FILED
                              UNITED STATES COURT OF APPEALS                                 Jun 08, 2015
                                   FOR THE SIXTH CIRCUIT                                 DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                                      )
                                                               )
        Plaintiff-Appellee,                                    )   ON APPEAL FROM THE
                                                               )   UNITED STATES DISTRICT
v.                                                             )   COURT FOR THE NORTHERN
                                                               )   DISTRICT OF OHIO
LANSFORD BEUNS,                                                )
                                                               )
        Defendant-Appellant.                                   )


BEFORE: KEITH and CLAY, Circuit Judges; and MARBLEY, District Judge.*

        DAMON J. KEITH, Circuit Judge. Lansford Beuns pleaded guilty to conspiracy to

commit access device fraud, use of unauthorized access devices, possession of fifteen or more

counterfeit or unauthorized access devices, and possession of device-making equipment, in

violation of 18 U.S.C. § 1029(b)(2), 18 U.S.C. §1029(a)(2), 18 U.S.C. § 1029(a)(3), and 18

U.S.C. § 1029(a)(4)2, respectfully. The last three counts include an aiding and abetting charge,

in violation of 18 U.S.C. § 1029(c)(1)(A), which Beuns also pleaded guilty to. Over Beuns’s

objection, the district court sentenced Beuns to thirty-three months’ imprisonment, to run

concurrently on each count, three years supervised release with a $400 special assessment, and

$7141.67 in restitution. Beuns appeals his thirty-three month sentence of imprisonment.

        Beuns questions whether the district court properly calculated his Guidelines range. He

objects to the district court’s enhancement based on loss calculation. Beuns argues that the

district court’s 14-level enhancement, which presupposes that he possessed 800 access devices

        *
          Honorable Algenon L. Marbley, United States District Judge for the Southern District of Ohio, sitting by
designation.
United States v. Beuns, 14-3326

and a loss figure of $400,000, is error. He concedes that a stolen credit card number may be an

access device. Beuns argues that while he possessed roughly 1200 stolen credit card numbers,

only 120 were “access devices” as enumerated under 18 U.S.C. §§ 1029(e)(1) and (e)(3). He

argues that the remaining credit card numbers were not access devices because the credit card

numbers had either been cancelled after the theft or expired, and thus were not usable. Beuns

further asserts that this alleged error caused the district court to start its downward departure

from an improper sentencing range, which, in turn, warrants a lighter sentence.

        The district court found that Beuns had a base offense level of 6 pursuant to U.S.

Sentencing Guidelines § 2B1.1. Under Subsection (b)(1), the district court was required to

increase Beuns’s offense level based on the dollar value of loss that was attributable to him. This

dollar amount was determined by the number of unauthorized access devices associated with the

charges against Beuns; each device being assigned “no[] less than $500” of notional loss.

Application Note 3(F)(i). The government asserted that Beuns possessed at least 800 access

devices. Therefore, the loss calculated as being attributable to Beuns was $400,000 ($500 x 800

unauthorized access devices)—a figure that is associated with a 14-level sentencing

enhancement.

        At sentencing, the district court recognized that the actual loss associated with Beuns’s

criminal activity (approximately $7,000) was significantly less than the loss that was statutorily

attributable to him and determined that under the circumstances Beuns was entitled to a

downward variance. The district court thereafter used the sentencing enhancement provisions

for theoretical loss as a tool to help determine a reasonable downward departure. The district

court settled on a sentence associated with a 10-level enhancement because it reflected the
                                                2
United States v. Beuns, 14-3326

seriousness of Beuns’s criminal activity while also recognizing that the actual loss was not as

significant as contemplated by the number of devices he was charged with having.

        Beuns objected to his Guidelines calculation, contending that only 120 cards constituted

“unauthorized access device[s]” because the definition of that term implies that the credit card

number must be usable. See 18 U.S.C. §§ 1029(e)(1) and (e)(3) (an “access device” is any

means of “account access that can be used . . . to obtain money, goods, services, or any other

thing of value” (emphasis added)). The district court rejected this argument because this Circuit

has not required a showing of usability and because the Guidelines mandate that sentencing

enhancements be based on “$500 per access device.” Application Note 3(F)(i). On appeal,

Beuns challenges the procedural reasonableness of his sentence, again asserting that his offense

level was miscalculated because he only conceded that 120 (and not 800) credit card account

numbers constitute unauthorized access devices.        If Beuns is correct, then his applicable

Guidelines range would be appreciably lower, even relative to his downwardly departed

sentence.

        We review sentences, generally, for an abuse of discretion. Gall v. United States,

552 U.S. 38, 56 (2007); United States v. Cochrane, 702 F.3d 334, 343 (6th Cir. 2012). One

aspect of this review is whether the sentence is procedurally reasonable.        United States v.

Babcock, 753 F.3d 587, 590 (6th Cir. 2014). Procedural reasonableness requires, among other

things, that the district court properly calculate the Guidelines range. Cochrane, 702 F.3d at 344.

A sentence is procedurally unreasonable and the district court has abused its discretion, if the

sentence is based on a miscalculation of the Guidelines range. See id. We review de novo the

appropriate statutory construction of the Sentencing Guidelines and accompanying commentary.
                                                3
United States v. Beuns, 14-3326

United States v. Gilmore, 431 F. App’x 428, 430 (6th Cir. 2011) (citing United States v. Portela,

469 F.3d 496, 498 (6th Cir. 2006)). And factual findings with respect to the loss calculation are

reviewed for clear error.         United States v. Warshak, 631 F.3d 266, 328 (6th Cir. 2010).

Therefore, we must determine what constitutes an access device and whether the district court

clearly erred in determining the number of such devices for purposes of the loss calculation.

        Beuns maintains solely that his sentence is flawed because the district court did not find

that the government proved, by the preponderance of the evidence, that all credit card numbers

taken into account when it calculated loss were usable. Beuns asserts that the district court failed

to recognize that USSG. § 2B1.1 cmt. 3(F)(i), which provides that “loss includes any [counterfeit

or] unauthorized access device and shall not be less than $500 per access device[,]” requires that

a device actually be usable. Beuns recognizes that we have not specifically held that an access

device be usable. He relies on a recent Ninth Circuit case to support his usability argument.

        In United States v. Onyesoh, 674 F.3d 1157 (9th Cir. 2012), the Ninth Circuit confronted

the issue of whether usability is a requirement under 18 U.S.C. §§ 1029(e)(1) and (e)(3). Id. at

1159. Specifically, the court was tasked with determining if expired credit card numbers are

access devices under §§ 1029(e)(1) and (e)(3), and thus, may be used to support a loss

calculation. Id. at 1159. The Ninth Circuit first acknowledged that neither the text of the statute

nor any other circuit addressed usability. Id. It then noted that the statute categorized an access

device as being capable of obtaining things of value. Id. Onyesoh reasoned that because an

access device must be capable of obtaining goods, usability is a requirement that comports with

the plain language of the statute. Id. Onyesoh explained that “[f]or some types of access devices

-- e.g., credit card and bank account numbers -- usability may be self-evident.” Id. at 1160. The
                                                  4
United States v. Beuns, 14-3326

Onyesoh court provided examples of when a record adequately establishes usability: (1) if there

is evidence that a defendant attempted to use expired credit card numbers; (2) if there is evidence

that a defendant possessed expired credit card numbers prior to their expiration; (3) expert

testimony that devices were 90% usable, and (4) if there is evidence that the a defendant was

prepared to use the numbers in combination with another device.

        Even applying the standard articulated by the Onyesoh court, the district court was not

required to make a finding that the stolen credit card numbers attributed to Beuns to determine

loss were usable: the record supports usability. Buens’s own testimony establishes that he

attempted to use the stolen credit card numbers that he now argues may not be used to determine

loss.   Buens argued in his sentencing memorandum and at his sentencing hearing that he

purchased credit card numbers online, embossed and encoded those numbers on plastic cards,

walked into a department store and attempted to purchase merchandise with the counterfeit

cards. He asks us to find that because several of his purchases were declined, those cards are not

statutory access devices. He even proposes that we determine loss proportionate to his actual

success at usage. But, Beuns’s argument is contradicted by the case that he uses to support it.

Onyesoh explicitly explained that attempted usage supports usability.          Further, there was

unchallenged evidence that the majority of the credit cards had a likelihood of 70% to 90% of

success.    This, too, would support usability as articulated by Onyesoh.        Moreover, Buens

admitted that he purchased approximately 1200 credit card numbers and possessed plastic credit

cards, an encoder to add the numbers to the card’s magnetic strip, and an embosser to place the

numbers on the front of the plastic cards to create counterfeit credit cards. Indeed, post Onyesoh,

the Ninth Circuit upheld a loss calculation of a district court that did not determine usability and
                                                 5
United States v. Beuns, 14-3326

the record demonstrated less evidence. United States v. Tien Truong Nguyen, 543 F. App’x. 715

(9th Cir. Cal. 2013) (supporting a 20-level enhancement and noting that “[t]he district court was

not required to . . . anticipate[] likelihood of success”).     Beuns’s reliance on Onyesoh is

misplaced, as the district court’s decision comports with the law articulated by the Ninth Circuit.

        Not only is Beuns’s usability argument unsupported by the principles articulated in

Onyesoh, his case is factually distinguishable and compels the opposite outcome. In Onyesoh,

the Ninth Circuit was required to determine whether the possession of 500 stolen credit card

numbers, all of which were expired, were unauthorized access devices. The record was devoid

of evidence that could show whether usability was “readily apparent.” 674 F.3d at 1160. It

remanded the case with the instruction to make specific factual findings. Id. As we stated

above, the record is replete with evidence that establishes that Buens employed a scheme by

which he could use the stolen credit card numbers to purchase goods. We find that these

distinguishable facts fatal to Beuns’s reliance on Onyesoh.

        Rather, the facts and circumstances surrounding Beuns’s sentence fit squarely within our

precedent, which holds that under Application Note 3(F)(i): “(1) loss shall include any

unauthorized charges made with the counterfeit access device or unauthorized access device, and

(2) the loss shall be not less than $500 per access device.” Gilmore, 431 Fed. App’x. at 430.

        The district court’s 14-level enhancement is supported by the record.           A 14-level

enhancement required a finding that Beuns possessed a minimum of 800 access devices. Beuns

and his co-defendant had in excess of 1200 credit card numbers in their possession, 350 of which

were Beuns’s. Because Beuns admitted that he possessed all 1200 credit card numbers, the

district court was not required to impose a loss calculation reflecting 120 access devices. United
                                                 6
United States v. Beuns, 14-3326

States v. Lyles, 506 F. App’x 443, 452 (6th Cir. 2012) (affirming the $500 per-device rule to 977

stolen credit card numbers to determine loss even though only 192 were used); Gilmore, 431 F.

App’x at 429 (affirming the $500 per-device rule to a combination of 2,747 stolen social security

and bank account numbers to determine loss, many of which were not used). We find no

reversible error.

        As a final matter, Beuns requests leave to file a pro se brief. Beuns’s pro se brief that he

submitted in support of his motion simply rehashes his counsel’s arguments. He presents no new

arguments. Thus, we decline to grant Beuns’s request to file a pro se brief because he is

represented by counsel. United States v. Martinez, 588 F.3d 301, 328 (6th Cir. 2009) (citing

United States v. Howton, 260 F. App’x 813, 819 (6th Cir. 2008); (“We decline to address [the

defendant’s pro se] arguments because [the defendant] was represented by counsel in this

matter.”)).

        We, therefore, AFFIRM the sentence of the district court.




                                                 7